Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License of the respondent, Reginia Rogers Jackson. Jackson was disbarred by consent by the District of Columbia Court of Appeals on July 30, 1998, and she admits that order of disbarment constitutes a violation of Standard 67 of Bar Rule 4-102 (d) of the Rules and Regulations of the State Bar of Georgia. The State Bar has no objection to Jackson’s Petition.
We have reviewed the record and agree to accept Jackson’s Petition for Voluntary Surrender of License, which is tantamount to disbarment under Bar Rule 4-110 (f). The name of Reginia Rogers Jackson is hereby removed from the roll of persons entitled to practice law in the state of Georgia. Jackson is reminded of her duties under *147Bar Rule 4-219 (c) to timely notify all clients of her inability to represent them, to take all action necessary to protect their interests, and to certify to this Court that she has satisfied the requirements of the rule.
Decided November 9, 1998.
William. P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.

Petition for voluntary surrender of license accepted.


All the Justices concur.